Citation Nr: 1034859	
Decision Date: 09/15/10    Archive Date: 09/21/10

DOCKET NO.  06-28 099A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for a right shoulder 
disability.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel




INTRODUCTION

The Veteran had active service in the United States Navy from May 
1943 to February 1946, to include duty in the European and 
Pacific Theaters of Operations.  

This matter comes before the Board of Veterans' Appeals (Board) 
from a March 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. The 
claim was before the Board on three previous occasions, and was 
remanded in October 2008, May 2009, and April 2010 for remedial 
evidentiary development.  The claim is ripe for appellate review.  

The Veteran appeared at a Travel Board Hearing in August 2008.  A 
transcript is of record.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  The preponderance of the evidence shows that the Veteran 
currently has degenerative joint disease in the bilateral 
shoulders, and that this type of disorder is not consistent with 
a traumatic injury to the right shoulder occurring in the 1940s 
during service.

2.  The Veteran may have had pain in the shoulder at various 
times since service discharge, but, the current disability in the 
right shoulder is not related to military service.   




CONCLUSION OF LAW

Service connection for a right shoulder disability is not 
warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107(b) (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303 (2009).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2009), significantly changed the 
law prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  The VCAA provisions 
include an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim for VA 
benefits, and they redefine the obligations of VA with respect to 
the duty to assist the Veteran with a claim.  In the instant 
case, the Board finds that VA fulfilled its duties to the Veteran 
under the VCAA.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must (1) inform the claimant about 
the information and evidence necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence that 
VA will seek to provide; (3) and, inform the claimant about the 
information and evidence the claimant is expected to provide.  
While no longer required, in this case it was requested that the 
claimant provide any evidence in his possession that pertains to 
the claim.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).  

Additionally, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 484, 
486 (2006), which held that VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) mandate 
notification of all five elements of a service connection claim.  
Those five elements include (1) Veteran status; (2) existence of 
a disability; (3) a connection between the veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  This notice must also inform the Veteran on 
how VA determines that a disability rating and an effective date 
for the award of benefits will be assigned if the claim is 
granted.  Id.  

In VCAA letters to the Veteran, he was informed about the 
information and evidence not of record that is necessary to 
substantiate his service connection claim, the information and 
evidence that VA will seek to provide, and the information and 
evidence the claimant is expected to provide.  In addition, the 
letters provided the Veteran notice regarding the evidence and 
information needed to establish a disability rating and effective 
dates, as outlined in Dingess-Hartman.   

Also, the Veteran is represented by the Florida Department of 
Veterans Affairs, and that organization is presumed to have 
knowledge of what is necessary to substantiate a claim for 
service connection.  Neither the Veteran nor his representative 
has pled prejudicial error with respect to the content or timing 
of VCAA notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

Regarding VA's duty to assist the Veteran in obtaining evidence 
needed to substantiate his claims, the Board finds that all 
necessary assistance has been provided in this case.  The 
evidence includes service treatment records and post-service 
pertinent medical records, including VA examination reports.  
There is no indication of any additional relevant evidence that 
has not been obtained.  With respect to the clinical 
examinations, the Board finds that the Veteran was provided a 
thorough VA orthopedic examination.  See 38 C.F.R. §§ 3.326, 
3.327 (2009).  See also McLendon v. Nicholson, 20 Vet. App. 79, 
81 (2006).  The examination report is well-rationalized, and it 
addresses the contended relationship between a current right 
shoulder disability and service.  Under these circumstances, 
there is no duty to provide another examination or medical 
opinion with regard to these claims.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4) (2009).   



Legal Criteria-Service Connection

Applicable law provides that service connection will be granted 
if it is shown that the Veteran experiences a disability 
resulting from an injury or disease contracted in the line of 
duty, or for aggravation of a preexisting injury or disease 
contracted in the line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an 
injury or disease occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any injury 
or disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
or injury was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in 
certain circumstances, lay evidence of (1) a current disability; 
(2) an in-service incurrence or aggravation of a disease or 
injury; and (3) a nexus between the claimed in- service disease 
or injury and the present disability.  See Davidson v. Shinseki, 
581 F.3d 1313 (Fed. Cir. 2009).

Service connection will be presumed for certain chronic diseases, 
including osteoarthritis, if manifest to a compensable degree 
within the year after service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. 
App. 488, 495 (1997). 





Analysis

The Veteran served in the U.S. Navy during the Second World War.  
He contends that during his shipboard service, he was thrown into 
a ladder while navigating a passageway, and that the resultant 
injury to the right shoulder has since developed into a chronic 
condition.  

The Veteran's service records confirm that he had shipboard 
service in the Navy during World War II, in both the Pacific and 
Atlantic Oceans.  As this is the case, there is little doubt that 
the hazards of serving afloat (rocking seas, etc.) were present, 
and that the Veteran did indeed injure his right shoulder while 
serving in the capacity of a seaman.  Thus, although the service 
treatment records do not document an injury to the right 
shoulder, the Board does concede that the Veteran's statements 
regarding an injury are credible given the circumstances of his 
service.  At issue, then, is whether the Veteran has a current 
right shoulder disability that is causally related to this in-
service injury.  

A review of the pertinent post-service records reveals that the 
Veteran does, in fact, have a diagnosis of degenerative joint 
disease in the right shoulder.  It is apparent from post-service 
private medical records that the Veteran has had complaints of 
right shoulder pain since October 1991, and that he was diagnosed 
as having degenerative joint disease around this time.  In 
February 1996, the Veteran underwent arthroscopic surgery to 
remove a loose body in the right shoulder and to repair a torn 
rotator cuff.  It is apparent that the rotator cuff has 
continually been problematic since this time, as a March 2006 VA 
magnetic resonance imaging (MRI) study also found a tear.  From 
the period of service discharge until 1991, however, there is no 
record of treatment for any right shoulder condition.  

Given that the Veteran has a history of a right shoulder injury 
in service as well as a current disability, the Veteran was 
afforded a comprehensive VA examination addressing etiology of 
the condition.  The associated report of examination, dated in 
June 2010, states unequivocally that the Veteran's right shoulder 
condition "is not related to events that occurred in military 
service."  As a rationale, the examiner notes that the 
development in degenerative joint disease in both shoulders is 
not consistent with the type of injury described by the Veteran 
(i.e. a traumatic injury), and the fact that the disorder has 
developed in both shoulders weighs against any contention of the 
condition arising from a specific injury to the right upper 
extremity.  Moreover, the examiner noted the history of treatment 
in the 1990s, and found that prior to arthroscopic surgery in 
1996, the Veteran had only been complaining of pain for 
approximately three years.  

The Board does not doubt the Veteran's account of having pain in 
his shoulder at various times since separation from service.  It 
must be noted, however, that pain alone, without any underlying 
disability, is not a condition for which service connection can 
be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999).  As there is no mention of this condition until almost 
fifty years after service, and as the medical evidence of record 
shows that the condition developed bilaterally and not as a 
result of trauma to the right shoulder, the Veteran's contentions 
of sporadic pain are outweighed by clinical evidence showing the 
origins of a current shoulder condition to be non-service 
related.  To the extent that the Veteran may have had sporadic 
pain over the years, the medical evidence shows that his current 
disability is not related to the injury in service.  

Simply, the determinations of the VA medical examiner, dated in 
June 2010, have to be considered more probative than those of the 
Veteran.  That is, the examiner reviewed the history of the 
Veteran's right shoulder complaints, and noted that the pain 
related to arthritis and rotator cuff repair had not manifested 
until the early 1990s.  Moreover, the examiner placed emphasis on 
the fact that the condition does not present clinically as a 
disorder which arises out of a traumatic injury.  Indeed, by 
noting that the condition of degenerative joint disease has 
developed bilaterally in the shoulders (with no history of trauma 
to the left shoulder), the conclusion of the examiner must be 
considered more probative than the contentions of pain set forth 
by the Veteran (in weighing credibility, VA may consider internal 
inconsistency and consistency with other evidence of record).  
See Caluza v. Brown, 7 Vet. App. 498 (1995).

The Board concludes that the preponderance of the evidence shows 
that although the Veteran had an injury to the right shoulder in 
service, his current bilateral shoulder disorder is of a 
degenerative nature that is not consistent with a traumatic 
injury to the right shoulder.  As such, the claim for service 
connection must be denied.  In reaching this determination, the 
Board acknowledges that VA is statutorily required to resolve the 
benefit of the doubt in favor of the Veteran when there is an 
approximate balance of positive and negative evidence regarding 
the merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the Veteran's claim.  38 U.S.C.A. § 5107(b) 
(West 2002); see also Ortiz v. Principi, 274 F.3d 1361, 1364, 
1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt 
rule is inapplicable when the preponderance of the evidence is 
found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).


ORDER

Entitlement to service connection for a right shoulder disability 
is denied.  



____________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


